Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1 and 13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 13 are directed to a method and system that determines the feasibility or infeasibility of a resource allocation for a grid by that satisfies certain constraints and does so by using math of mixed or fixed integer programming and determining the feasibility of a schedule.  The claims fall within a statutory category of a process, machine, manufacture or composition of matter.  However, the claims fall within a group of an abstract idea because determining a schedule, determining whether the schedule is feasible, and using math and programming with fixed integer solutions falls within a grouping of a mental process which is an abstract idea. The mere steps involved of determining whether a schedule is feasible is a mental process and thus an abstract idea without something more such as: controlling the intermediate resource or transmitting the schedule to a power grid resource.   The claim does not provide an inventive concept or a combination of elements that amount to significantly more than the judicial exception in the claim.  The elements of “generating an intermediate resource allocation schedule”, and “determining whether the intermediate resource allocation schedule is feasible” and “repairing a schedule” are not practical applications of the mental process that amount to significantly more than the judicial exception.  Even though the claims recite elements of intermediate resources, power grid, and management system, these structures does not impose meaningful limitations or render the idea less abstract.  Looking at the elements as a combination does not add anything more than the elements generating a schedule or updating a schedule for a grid. Therefore, the claim does not amount to significantly more than the abstract idea itself and the claims are not patent eligible as the end result of providing an evaluation result of process data and there is no practical application of the abstract idea. However, claims 2 (and independent claim 19) does include additional elements such as transmitting the repaired resource allocation schedule to the power grid resources that is significantly more than the abstract idea itself.  [Emphasis added by Examiner].  Appropriate action is required. 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1 – 4, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PG Pub. No. 20150039145), herein “Yang,” in view of non-patent literature Guan et al. “The Conditions for Obtaining Feasible Solutions to Security-Constrained Unit Commitment Problems;” IEEE Transactions on Power Systems, VOL. 20, NO. 4, November 2005. 

Regarding claim 1,
Yang teaches a method of operating a power grid (Par. 0001: “The instant application relates to microgrids, and more particularly to controlling operation of microgrids.”) comprising:
generating, by a power management system of the power grid, an intermediate resource allocation schedule, (Par. 0004: “The day-ahead DER scheduling with online ED approach generates an optimal operation plan for the next 24 hour period based on the day-ahead renewable generation and load forecast for the micro grid, and the ED is executed in real time the next day using the day-ahead DER schedule results.”) 
wherein the intermediate resource allocation schedule provides a tentative schedule of resource allocation for power grid resources operating within the power grid; (Par. 0004: “The day-ahead DER scheduling with online ED approach generates an optimal operation plan for the next 24 hour period based on the day-ahead renewable generation and load forecast for the microgrid, and the ED is executed in real time the next day using the day-ahead DER schedule results. Due to imprecise forecasting techniques and high variability in renewable generation and load demand, the DER schedule executed in the day-ahead time frame cannot provide reliable operation planning and therefore adversely affects the online ED.” Par. 0025.)
determining, by the power management system, whether the intermediate resource allocation schedule is feasible by checking whether the intermediate resource allocation schedule satisfies coupling constraints (control objective) of a power grid (grid or microgrid) resource allocation profile of the power grid, (Par. 0007: “According to an embodiment of a method of controlling operation of a microgrid which comprises a plurality of distributed energy resources including controllable distributed electric generators and electrical energy storage devices, the method comprises: periodically updating a distributed energy resource schedule for the microgrid that includes on/off status of the controllable distributed electric generators and charging/discharging status and rate of the electrical energy storage devices and which satisfies a first control objective for a defined time window, based at least in part on a renewable energy generation and load forecast for the microgrid; and periodically determining power set points for the controllable distributed energy resources which satisfy a second control objective for a present time interval within the defined time window, the second control objective being a function of at least the distributed energy resource schedule for the microgrid.” Par. 0022: “The method further includes periodically determining power set points for the controllable distributed energy resources which satisfy a second control objective for the present time interval within the defined time window (Block 210), e.g. by the ED/OPF unit 132 of the microgrid EMS 100. The second control objective is a function of at least the distributed energy resource schedule for the microgrid.”  See Par. 0003, 0008, 0016, 0017, entire 0022, 0026, and 0168 – 0171. Examiner’s Note – Yang teaches that the DER schedule “satisfies” a particular grid or microgrid parameter, wherein the instant application teaches determining the feasibility or infeasibility. Examiner’s Note – Guan also teaches grid constraints in Page 1, Section I, Col. 2; and also teaches security constraints as claimed in claim 3 in the instant application; and also relates the commitment states to a costs in several paragraphs.) 
wherein the power grid resource allocation profile is indicative of an operation of the power grid constrained by operational information (cost, objective function, generation, load (or critical load: Par. 0048) information) of the power grid; (Par. 0016: “According to the exemplary embodiments described herein, a microgrid energy management system (EMS) is provided that generates optimal dispatch decisions while account for various factors over a certain time period. The microgrid EMS coordinates control actions among various controllable devices within a microgrid over multiple time intervals to implement an overall optimization objective function.” Par. 0022: “The DER schedule satisfies a first control objective for a defined time window e.g. 24 hours, and is determined based at least in part on a renewable energy generation and load forecast for the microgrid.”  Par. 0017, 0018, 0026, 0048, 0081. See also Par. 0120 and equations 21 and 22 that “…provide line current and node voltage constraints, respectively, when a detailed network model is available for the micro grid. The line current and node voltage constraints can include line current and node voltage sensitivity variables, respectively.”) 
	Yang does not explicitly teach that a schedule is not feasible and adjust the schedule by using a programming method with integer decisions.  However, Guan does teach that in response to determining that the intermediate resource allocation schedule (commitment states) is infeasible, repairing, by the power management system, the intermediate resource allocation schedule to generate a resource allocation schedule that is feasible, (Page 2, Section III, Col. 2: “For an SCUC problem, the commitment states are feasible if a feasible solution can be obtained by adjusting generation levels with the commitment states fixed. The idea of developing necessary and sufficient conditions for obtaining feasible solutions to the SCUC problems is to determine whether the commitment states are feasible. If not, they can be adjusted based on certain criteria such as “opportunist costs” [9], as will be discussed in our subsequent paper.”  Page 1, Section I, Col. 2:  “It is clear that the core of developing an effective method for solving SCUC problems within the Lagrangian relaxation framework is how to obtain feasible solutions. First of all, the conditions are required to determine the feasible unit commitment states with transmission constraints. Based on these conditions, it is able to determine the feasibility of the commitment states very efficiently. Several analytical and computational necessary and sufficient conditions are given in this paper to determine the feasible unit commitment states with grid security constraints. The analytical necessary conditions are derived and rigorously proved based on the Benders decomposition feasibility theorem [11], [12] that were used to solve the SCUC problem where a series of constrained optimization problems are solved with new sets of constraints added successively [10], [13]. The conditions for determining the feasibility of the discrete commitment states are very crucial for developing an efficient and systematic method for obtaining feasible solutions to SCUC problems. If the commitment states are feasible, a continuous optimization method such as linear programming can be applied to obtain feasible power generation levels that satisfy system wide demand, reserve, and security constraints. Otherwise, a method is needed to adjust the commitment states to obtain a feasible unit commitment. Due to the space limit, the systematic method for obtaining feasible SCUC commitment states
will be discussed in another paper in detail.”) 
the resource allocation schedule providing a final schedule of resource allocation for the power grid resources operating within the power grid, wherein repairing the intermediate resource allocation schedule comprises determining whether a first dispatch solution obtained by solving a dispatch problem with fixed integer decisions from the intermediate resource allocation schedule is feasible. (Page 2, Section III, Col. 2: “The feasibility theorem based on Benders decomposition [11], [12] can be applied to help develop such conditions. For convenience of presentation, assume that the SCUC problem is simplified as the following mixed integer programming problem:  where is an -dimensional continuous variable and is an -dimensional discrete variable, and is a vector function. The discrete variable is feasible if the continuous variable can be found such that (see equation bottom of page 2, Col. 2); In the SCUC problem, the discrete commitment states and decision , correspond to the variable , and unit generation , reserve , correspond to the variable y.”  See equations 11 and 12. Page 6, Col. 2: “Theorem 1 is an analytical necessary condition. It can be applied to determine if the commitment states obtained in the dual solution are infeasible. On the other hand, Theorem 2 is a computational necessary and sufficient condition for the feasibility of the SCUC problems described in (1)–(4). Theorem 1 can be combined with Theorem 2 to form a basis and systematic method for determining the feasibility of the commitment states and to modify the infeasible states into feasible ones.”  See also Page 10, Col. 2 and Page 10, conclusion section V.   Examiner’s Note – mixed integer programming and decision making includes fixed integers.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method and system of managing or controlling a power grid by using forecasted operational scheduling of the distributed energy resources where it is determined whether the scheduling satisfies a particular control objective (coupling constraints) for a grid wherein the grid has certain operational information such as generational and load forecast as in Yang with determining the feasibility of the certain commitment states of power generation and adjust or modify the commitment states that are infeasible to feasible commitments using mixed (includes fixed) integer programming as in Guan in order to satisfy an system wide demand, reserve, and security issues of a grid and also that complies with grid security, efficiency, and cost constraints. (Guan Page 1, Column 2) 

Regarding claim 2,
Yang and Guan teach the limitations of claim 1 which claim 2 depends. 
Yang also teaches transmitting, by the power management system, the resource allocation schedule to the power grid resources. (Par. 0020: “The microgrid EMS 100 has remote or direct access to the communications and control network 124 of the microgrid, for controlling the DERs and loads 102 through local control agents (CA) 126. The microgrid EMS 100 comprises a processing circuit 128 which can include digital and/or analog circuitry such as one or more controllers, processors, ASICs (application-specific integrated circuits), etc. for executing program code which performs the energy management control operations described herein. To this end, the microgrid EMS 100 includes a DER schedule unit 130, an ED/OPF (economic dispatch/optimal power flow) unit 132 and an outage mitigation unit 133 included in or associated with the processing circuit 128 for performing the energy management control operations. The microgrid EMS 100 also has one or more storage media such as DRAM (dynamic random access memory) 134 and an HDD (hard disk drive) 136 for storing the program code and related data processed and accessed by the processing circuit 128, DER schedule unit 130, ED/OPF unit 132, and outage mitigation unit 133 during execution of program code. The storage medium also stores the results generated by the microgrid EMS 100.” Par. 0021: “The microgrid EMS 100 also has I/O (input/output) circuitry 138 for communicating with the controllable DERs and loads 102 over the communications and control network 124 via the local control agents 126. For example, the microgrid EMS 100 can receive renewable energy generation and load forecast information, DER power generation information and other information used in the energy management control operations via the I/O circuitry 138. The microgrid EMS 100 can also communicate power set points and other types of control information generated as part of the energy management control operations described herein to the controllable DERs and loads 102 via the I/O circuitry 138.”) 

Regarding claim 3,
Yang and Guan teach the limitations of claim 1 which claim 3 depends. 
Yang also teaches that the operational information comprises information for constraining operation of the power grid and comprises security-related transmission constraint information and cost information. (Par. 0006:  Par. 0017: “The microgrid EMS can consider different operational characteristics when the microgrid operates in different modes (e.g., grid-connected or island modes) and provide corresponding control strategies which enhance the secure and economic operation of the microgrid. The microgrid EMS can also account for physical limitations of the various controllable devices included in the microgrid, such as generator capacity, start-up time, ramping rate, start-up/shutdown/generation costs, energy storage charging/discharging rates, state of charge, etc.”  Par. 0006: “According to the exemplary embodiments described herein, a microgrid energy management system (EMS) is provided that enables secure and economic steady-state operation of a microgrid in both grid-connected and island modes. The microgrid EMS maintains system steady-state economic operation.” Par. 0048: “Equation (6) is a security constraint which ensures that the total generation capacity of on-line (active) controllable distributed electric generators…” Par. 0026: “Microgrid operation cost constraints can…” See also Par. 0026.) 

Regarding claim 4,
Yang and Guan teach the limitations of claim 1 which claim 4 depends. 
Guan also teaches the power grid resource allocation profile comprises formulating the power grid resource allocation profile as a Security Constrained Unit Commitment (SCUC) system based on mixed integer programming. (Page 2, middle column 1: “The objective of the SCUC problem is to minimize the total operating cost as the following mixed integer programming problem…”  Page 2, Col. 2, Sec. III: “For an SCUC problem, the commitment states are feasible if a feasible solution can be obtained by adjusting generation levels with the commitment states fixed. The idea of developing necessary and sufficient conditions for obtaining feasible solutions to the SCUC problems is to determine whether the commitment states are feasible.”  Page 10, Col. 2, Sec. V: “The analytical conditions are proved rigorously based on the feasibility theorem of the Benders decomposition. These conditions provide a basis and useful tool for determining the feasibility of a solution to SCUC problems and for developing a systematic method for constructing a feasible solution. Numerical examples show that these conditions are effective.”) 

Regarding claim 13 and 14, they are directed to a system with a processor, memory and instructions to implement the method of steps set forth in claims 1 and 2, respectively.  Yang and Guan teach the method limitations of claims 1 and 2. Yang also teaches a processor with memory and program code in claim 0020. Therefore, Yang and Guan teach the system or apparatuses to implement the claimed method of steps in claims 11 – 20. 

Regarding claim 19, it is directed to a system that includes the elements of the method of steps set forth in claims 1 and 2.   Yang and Guan teach the method limitations of claims 1 and 2. Yang also teaches the transmitter element as rejected above. Therefore, Yang and Guan teach the system or apparatuses to implement the claimed method of steps in claim 19. 


Claims 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of non-patent literature Guan in further view of non-patent literature of Kim et al. “An Asynchronous Decomposition Algorithm for Security Constrained Unit Commitment under Contingency Events;” Power Systems Computation Conference (PSCC), 2018. 

Regarding claim 5,
Yang and Guan teach the limitations of claim 1 which claim 5 depends. They do not teach that the Lagrangian multipliers with subproblems involving mixed integer solves. However, Kim does teach that the intermediate resource allocation schedule is generated by solving a Lagrangian-relaxed (LR) dual of the power grid resource allocation profile, wherein the LR dual of the power grid resource allocation profile comprises Lagrangian multipliers and coupling constraints of the power grid resource allocation profile, wherein the LR dual of the power grid resource allocation profile comprises a plurality of LR sub-problems, wherein
generating the intermediate resource allocation schedule comprises solving the plurality of LR subproblems in parallel using a plurality of mixed integer programming (MIP) solvers. (Page 2, Col. 1: “We also develop a Benders  decomposition method for solving the SCUC with all single contingency scenarios for a given wind power generation, where the contingency scenario subproblems are solved in parallel. A key observation is that a feasibility cut can be generated based on a binary logic when the first stage has binary variables only. Note, however, Benders-type optimality cuts cannot be generated due to the second-stage binary variables (see discussion in [7]). Our Benders method is used to identify a subset of active contingency scenarios that generate Benders-type feasibility cuts. In our computational study, we use the subset of active contingency scenarios in combination with wind power scenarios.” “The SCUC is formulated as a two-stage SMIP, where the first stage schedules generators and the second stage reschedules fast generators and redispatches power in order to minimize the operation cost while satisfying the feasibility
for any given contingency scenarios. The scenarios are defined by a combination of wind scenarios and contingency scenarios. Each contingency represents failure on a transmission line.”  See the complete section III starting on page 4 and ending on page 5, titled: “III. PARALLEL DUAL DECOMPOSITION METHODS.” See also abstract.)  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method and system of managing or controlling a power grid by using forecasted operational scheduling of the distributed energy resources where it is determined whether the scheduling satisfies a particular control objective (coupling constraints) for a grid wherein the grid has certain operational information such as generational and load forecast as in Yang with determining whether the feasibility of the certain commitment states of power generation and adjust or modify the commitment states that are infeasible to feasible commitments using mixed (includes fixed) integer programming as in Guan with calculating solutions to wind generation using Lagrangian subproblems in parallel using mixed-integer program as in Kim in order to solving security constrained unit commitment (SCUC) problem under contingency events in system components in combination with uncertain wind power generation. (Abstract)

Regarding claim 6,
Yang, Guan, and Kim teach the limitations of claim 5 which claim 6 depends. Kim also teaches generating the intermediate resource allocation schedule further comprises: calculating a sub-gradient for the Lagrangian multipliers; and updating the Lagrangian multipliers using the calculated sub-gradient. (Page 2, Col. 1, Par. 1 and 2: “The subgradient method is another common approach to update dual variables, which uses a subgradient of the Lagrangian dual function with step-size rules (e.g., [2], [6]). However, finding an optimal step-size is computationally impractical in such methods. The subgradient method requires ad-hoc stepsize selection criteria and thus suboptimal stopping criteria, as compared with the finite termination at optimum by the bundle methods. Moreover, in the context of parallel DD method, another challenge is that the scenario (event) subproblems lead to severe imbalances in computing time, because different sets of component failures induce different network topologies [8]. To address this issue, we also present the asynchronous variant of the BTR method and the computational performances that show significant reduction in solution time.” See also Page 4, Column 2.) 

Regarding claim 15, it is directed to a system with a processor, memory and instructions to implement the method of steps set forth in claim 5.  Yang, Guan, and Kim teach the method limitations of claim 5.  Yang also teaches a processor with memory and program code in claim 0020. Therefore, Yang, Guan, and Kim teaches the system or apparatuses to implement the claimed method of steps in claim 15.


Allowable Subject Matter
Claims 7 – 12, 16 – 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the 35 U.S.C. §101 rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  For claim 7, many references teach slack variables to solving dispatch solutions to grid constraints, but these prior art references do not disclose: solving the dispatch problem with the fixed integer decisions from the intermediate resource allocation schedule to obtain the first dispatch solution; and determining whether there are non-zero slack variables in the first dispatch solution. For claims 8 – 12, they depend on claim 7 and therefore are also objected to. 

Claim 16 – 18 is also objected to pending resolving all intervening issues such as the 35 U.S.C. §101 rejections above for independent claim 13.  Claim 16 reflects the system of method claim 7 and is objected to for the same reasons as stated above for claim 7.  Claims 17 and 18 depend from claim 16 and therefore are also objected to. 

Claim 20 is dependent on claim 19 and is a system claim of method claims 1 and 7 and combines the elements of claims 1 and objected to claim 7.  

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Feng et al. (US PG Pub. No. 8412551) teaches some limitations of the instant application and teaches slack variables.  Feng does not teach slack variables but the slack variables are not being determined to be a non-zero variable in a first dispatch solution. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116